 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CALIFORNIA ORGANIC FERTILIZERS,                       Case No. 1:19-cv-00296-AWI-EPG
     INC.,
12
                     Plaintiff,                            ORDER RE: STIPULATED REQUEST FOR
13                                                         DISMISSAL OF ENTIRE ACTION WITH
             v.                                            PREJUDICE
14
     TRUE ORGANIC PRODUCTS, INC.,
15                                                         (ECF No. 33)
                     Defendant.
16

17
          Plaintiff, California Organic Fertilizers, Inc., and Defendant, True Organic Products, Inc.,
18
     have filed a stipulation to dismiss the entire action with prejudice (ECF Nos. 33). In light of the
19
     stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);
20
     Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the
21
     Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      March 13, 2020                               /s/
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
